Citation Nr: 0033136	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-18 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $9,274.68, plus interest.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The record reflects that the veteran had active duty in the 
military or naval services.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The case returns to the Board following a remand to the RO in 
August 1999.
  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In September 1986, the veteran purchased a home in San 
Antonio, Texas, with a VA-guaranteed mortgage in the amount 
of $93,875.00.  

3.  The veteran defaulted on his mortgage payments in 
December 1990 and failed to cure the default.  In March 1991, 
VA notified the veteran that the mortgagee intended to 
foreclose on his property due to default on the mortgage.   

4.  In June 1991, the mortgagee conveyed the subject property 
to VA for $64,214.00.  Thereafter, VA paid the mortgagee 
$25,982.62 on its loan guaranty claim, a sum representing the 
veteran's remaining indebtedness on the mortgage after 
accounting for all fees and credits.     

5.  In January 1992, VA resold the property for $98,000.00.  
VA incurred expenses in the maintenance and sale of the 
property totaling $17,078.06.    

6.  The remaining debt, in the calculated amount of 
$9,274.68, plus interest, was charged to the veteran.  

7.  Recovery of the veteran's remaining indebtedness to VA 
would not be against equity and good conscience.        


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA-guaranteed 
loan. 38 U.S.C.A. § 5302 (West 1991 and Supp. 2000); 
38 C.F.R. § 1.964(a) (2000).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $9,274.68, plus interest, would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 U.S.C.A. § 5107, as amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000 (November 9, 2000); 38 C.F.R. 
§§ 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that recent legislation has 
eliminated the requirement for a well-grounded claim and 
enhanced VA's duty to assist veterans in developing facts 
pertinent to their claims.  See Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000); H.R. 4864, Veterans Claims Assistance Act of 2000 
(November 9, 2000).  Upon a review of the claims folder, the 
Board finds that the RO has provided all required assistance 
to the veteran in this case.    

Factual Background

In September 1986, the veteran purchased a home in San 
Antonio, Texas, with a VA guaranteed mortgage in the amount 
of $93,875.00.  His loan application showed that he was 
retiring in December 1986 and that thereafter his income 
would consist of retirement funds.  

The veteran defaulted on his mortgage payments in December 
1990 and failed to cure the default.  In March 1991, VA 
notified the veteran that the mortgagee intended to foreclose 
on his property due to default on the mortgage.   

At the date of the foreclosure sale in June 1991, the 
appellant's total indebtedness on the VA guaranteed loan was 
calculated to be $90,363.62.  This amount was established 
based on the principal adjusted loan balance at the time of 
the foreclosure ($84,638.26, after adjustments based upon a 
partial note holder waiver), plus unpaid accrued interest to 
the date of the foreclosure ($5,127.36), plus liquidation 
expenses ($598.00).  VA required the note holder to bid at 
the foreclosure sale the "upset bid" amount of $64,214.00.  
This amount represented the reasonable value assigned to the 
subject property by the liquidation appraisal of $71,500.00, 
less the estimated cost of repairs and resale.  Following the 
foreclosure sale, the note holder elected to convey the 
property to VA for the amount of $64,214.00.  Title was 
conveyed to VA in August 1991.  In addition, VA paid to the 
mortgagee $26,119.62, the remaining amount of the lender's 
claim on the VA guaranty.  

The amount of the veteran's loan guaranty indebtedness was 
thereafter established in the amount of $26,119.62.  This 
indebtedness was calculated by subtracting the "upset bid" 
($64,214) from the veteran's total indebtedness at the time 
of the foreclosure ($90,363.62) and crediting the account 
with an insurance refund of $30.

Thereafter, in January 1992, VA resold the subject property 
for the gross sales price of $98,000.00.  VA incurred 
multiple expenses for the repair and sale of the property.  
Work product dated in August 1992 showed that, based upon the 
resale of the subject property, and a fictional "new upset 
price" of $80,914, VA credited the veteran's loan guaranty 
indebtedness in the amount of $16,700.00.  The loan guaranty 
indebtedness was recalculated and recomputed to be $9,282.62, 
plus accrued interest.

The veteran submitted a financial status report in April 
1995.  His income from retirement funds was $1,805.00 per 
month.  His spouse's earned income was $1,822.00 per month.  
Their total income was $3,627.00 per month.  The veteran 
listed total monthly expenses as $3,018.00 per month, which 
included $650.00 per month for rent.  In addition, the living 
expenses included $700.00 for costs of supporting their 
daughter's family and the veteran's mother-in-law.  
Calculations showed that the veteran's income exceeded his 
expenses by $609.00 per month.

In his January 1996 substantive appeal, the veteran explained 
that he suffered a heart attack in May 1987, rendering him 
unable to work.  He also stated that he had tried to sell the 
subject property for one year prior to his default on the 
mortgage without success.  A September 1995 letter from the 
veteran's realtor submitted with the substantive appeal 
indicated that he had listed the veteran's property for sale 
in late summer 1990.  In addition, medical evidence submitted 
with the appeal confirmed the occurrence of the veteran's 
heart attack.    

Pursuant to the Board's remand, the RO wrote the veteran in 
September 1999 and requested that he provide a current 
financial status report and copies of his tax returns.  

In November 1999, the RO received the veteran's financial 
status report but no tax returns.  Their total monthly income 
was $4,168.00, with approximately half received from the 
veteran's retirement-related funds and half received from his 
spouse's earnings.  New assets included a 1999 van, with a 
remaining loan balance of $26,000.00 and monthly payment 
amounts of $562.00.  In addition, the veteran reported that 
they owned a house with a resale value of $110,000.00, on 
which they paid $848.00 per month in mortgage payments.  
Total monthly living expenses were listed as $3,989.00, which 
also included almost $500.00 per month for church pledges.  
The veteran's income exceeded expenses by $179.00 per month.          

In December 1999, the RO provided the veteran with a complete 
accounting and explanation of the calculation of 
indebtedness.  It explained that, with the purchase price of 
the property and additional debt payment to the mortgage 
company, VA paid the mortgagee $90,196.62, the debt incurred 
by the veteran's default on his VA-guaranteed mortgage.  The 
final accounting clarified that there was a credit for an 
insurance refund in the amount of $167.00 rather than $30.00 
previously reported.  Expenses associated with the resale of 
the property totaled $17,078.06.  In sum, then, VA paid 
$107,274.68 following the veteran's loan default and 
foreclosure.  In the resale of the property, VA received 
$98,000.00.  Therefore, the calculated debt amount was 
$9,274.68, or the difference between VA's total paid amount 
and the resale price of the property.  


Analysis

With respect to any loan guaranteed, insured, or made under 
VA law, VA shall waive payment of an indebtedness to VA by 
the veteran or his spouse under the following circumstances: 
(1) following default and loss of the property that was 
security for the loan, (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and (3) 
where collection of such indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b) and (c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.964(a), 1.965(b) (2000).     

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  
38 C.F.R. § 1.965.  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive: (1) Fault of the debtor.  
Where actions of the debtors contribute to the creation of 
the debt.  (2) Undue Hardship.  Whether collection would 
deprive the debtor or family of basic necessities.  (3)  
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (4)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  (5)  
Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. Id.  

In accordance with the Board's remand, the RO has made a full 
accounting and explanation of the creation and amount of the 
debt charged to the veteran.  The veteran has not made any 
significant challenges on these points.  Therefore, the Board 
will proceed to evaluate the veteran's claim for a waiver of 
recovery of this indebtedness.  

The evidence clearly establishes that the veteran defaulted 
on and lost the property that was security for the VA-
guaranteed loan.  In addition, the Board finds no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
veteran or his spouse in this case.  38 U.S.C.A. § 5302(b) 
and (c); 38 C.F.R. §§ 1.964(a), 1.965(b) (2000).  The 
remaining question is whether recovery of the debt would be 
against equity and good conscience.       

Considering the factors as set forth in VA regulations, the 
Board finds that collection of the veteran's indebtedness to 
VA would not be against equity and good conscience.  First, 
despite his attempts to sell the property, the veteran is at 
fault in the creation of the debt.  He alleges that the May 
1987 heart attack left him unable to work and therefore 
unable to afford the mortgage payments on the home.  However, 
the loan applications materials show that the loan was 
approved with full knowledge that the veteran would retire in 
December 1986 and pay for the loan, at least in part, with 
retirement proceeds.  

The veteran and his spouse have stated that their monthly 
expenses are such that they are unable to pay anything toward 
the VA debt at this time, essentially alleging that recovery 
of the debt would cause undue financial hardship.  However, 
the November 1999 financial status report shows that their 
total monthly income does exceed their monthly expenses.  In 
addition, the Board emphasizes that those expenses include 
discretionary spending, which, if stopped, would not deprive 
the veteran or his family of basic necessities.  

On the issue of unjust enrichment, the Board observes that, 
according to the November 1999 financial status report, the 
veteran and his spouse incurred significant additional debt, 
specifically for the purchase of a home and a new vehicle, 
after being apprised of their indebtedness to VA.  Payments 
on these new obligations constitute $1,410.00 of the 
veteran's current monthly expenses, which the veteran now 
asserts are too high to allow repayment of the debt to VA.  

Finally, the Board does not find any evidence, and the 
veteran does not allege, that recovery of the indebtedness 
would nullify the objective of the benefits of the VA loan 
guaranty, or that the veteran relied on VA benefits to his 
detriment concerning some other benefit or right.  

In summary, the Board finds that recovery of the veteran's 
indebtedness to VA would not violate the principles of equity 
and good conscience.  Accordingly, the veteran's request for 
a waiver is denied.  38 U.S.C.A. § 5302(b) and (c); 38 C.F.R. 
§§ 1.964(a), 1.965(b). 


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $9,274.68 is denied.   



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

